Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David A. Stebbins, who has two civil actions pending in the district court, petitions for a writ of mandamus alleging the district court has unduly delayed acting on a summary judgment motion pending in one of the actions, and that it has delayed ruling on a motion for joinder of parties pending in the other civil action. He seeks an order from this court directing the district court to act. Our review of the district court’s dockets reveals that the district court granted the summary judgment motion and denied Stebbins’ motion for joinder. Accordingly, although we grant leave to proceed in forma .pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.